             Case 1:20-cv-01108-UNA Document 3 Filed 04/30/20 Page 1 of 2
                                                                                                          FILED
                                                                                                             4/30/2020
                                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                                     Court for the District of Columbia
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

THEOPHILUS TARI AGEDAH,                              )
                                                     )
                 Petitioner,                         )
                                                     )
        v.                                           )        Civil Action No.: 1:20-cv-01108 (UNA)
                                                     )
QUINCY L. BOOTH,                                     )
                                                     )
                 Respondent.                         )

                                       MEMORANDUM OPINION

        This matter is before the court on its initial review of petitioner’s pro se petition for habeas

corpus relief pursuant to 28 U.S.C. § 2241 and application for leave to proceed in forma pauperis.

Petitioner’s in forma pauperis application will be granted and his petition will be dismissed

without prejudice.

        Petitioner is an inmate at the District of Columbia Jail. He sues the Director of the District

of Columbia Department of Corrections. 1 He alleges that he was initially detained in August 2019

as a result of outstanding warrants. He indicates that one of those warrants was issued in United

States v. Agedah, No. 2018 CMD 018847 (D.C. Super. Ct. filed Dec. 26, 2018). He alleges that,

since September 2019, all of the outstanding warrants against him have been quashed. He also

states that the criminal prosecution in U.S. v. Agedah resulted in a hung jury and mistrial on January

13, 2020, and since that time, he has been improperly detained by the District of Columbia

Department of Corrections. He seeks his immediate release, stating that no warrants or detainers




1
  Petitioner has also sued the incorrect respondent. A petitioner’s “immediate custodian” is the proper respondent in
a Section 2241 habeas corpus action. See Rumsfield v. Padilla, 542 U.S. 426, 434–35 (2004); see also Blair-Bey v.
Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (“[T]he appropriate defendant in a habeas action is the custodian of the
prisoner.”) (citing Chatman-Bey v. Thornburg, 864 F. 2d 804, 810 (D.C. Cir. 1988) (en banc)).
          Case 1:20-cv-01108-UNA Document 3 Filed 04/30/20 Page 2 of 2



are outstanding against him and that he is “not held in any other cases,” since he was recently

“exonerated.”

       Petitioner, however, is mistaken.       A mistrial resulting from a hung jury is not an

“exoneration.” “[A] trial court's declaration of a mistrial following a hung jury is not an event that

terminates the original jeopardy to which petitioner was subjected.” Richardson v. United States,

468 U.S. 317, 325–26 (1984). Further, a review of the docket in U.S. v. Agedah indicates that the

case is still open and pending as the government has elected to retry the case, and trial is currently

slated for scheduling. See U.S. v. Agedah, No. 2018 CMD 018847. This court may take judicial

notice of the Superior Court docket in that matter. See Banks v. York, 515 F. Supp. 2d 89, 109

(D.D.C. 2007) (collecting cases).

       “[F]ederal courts are without power to entertain claims otherwise within their jurisdiction

if they are ‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ “ Hagans v. Lavine,

415 U.S. 528, 536–37(1974) (quoting Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579

(1904)). Such is the case here. This court must also abstain from interfering in ongoing Superior

Court proceedings. See Hoai v. Sun Refining and Marketing Co., Inc., 866 F.2d 1515, 1517

(D.C.Cir.1989) (citing Younger v. Harris, 401 U.S. 37, 43–45 (1971)).

       Given “the fundamental policy against federal interference with state criminal

prosecutions[,]” Younger, 401 U.S. at 46, the court will dismiss the instant action. A separate

order accompanies this memorandum opinion.




                                               _________/s/_____________
                                               AMY BERMAN JACKSON
                                               United States District Judge

Date: April 30, 2020
